                                                                           MEMO ENDORSED


                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                        JOSEPH ZANGRILLI
Corporation Counsel                             100 CHURCH STREET                                          Senior Counsel
                                                NEW YORK, NY 10007                                 Phone: (212) 356-2657
                                                                                                      Fax: (212) 356-3509
                                                                                                    jzangril@law.nyc.gov


                                                                            January 24, 2020

        BY ECF:
        Hon. Ona T. Wang, U.S.M.J.
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                 Re:   Thomas Medina v. City of New York, et al.,
                       19 Civ. 9412 (AJN)

        Your Honor:

                I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
        of New York, and one of the attorneys for defendant City of New York (“City” or “defendant”)
        in the above-referenced matter. In that capacity I write to respectfully request that the Court
        adjourn, sine die, the follow-up Pre-Settlement Conference Telephone Call scheduled for
        January 28, 2020, at 10:30 a.m. (see Dkt. # 50). Defendant sought plaintiff’s consent to this
        motion earlier today, but has not yet received a response. Due to the Court’s Individual Rule I.E.,
        however, defendant must submit this request to adjourn the conference today, without awaiting
        plaintiff’s position. This is the defendant’s first request to adjourn the Pre-Settlement Conference
        Telephone Call.

                The reason for this request is that following the January 15, 2020 Pre-Settlement
        Conference Telephone Call, it has become apparent that the parties are at an impasse with
        regards to settlement. Defendant continues to maintain that plaintiff does not have standing to
        seek equitable relief and plaintiff refuses to engage in settlement negotiations without the
        inclusion of equitable relief. As a result, the defendant respectfully submits that an additional
        Pre-Settlement Conference Telephone Call will not result in any meaningful discussions at this
        time and makes this request in order to conserve judicial and attorney resources.

               Therefore, the City requests that the telephone conference currently schedule for Tuesday
        January 28th, at 10:30 a.m., and any future settlement conferences, be adjourned sine die until
        such time as the parties are in agreement, or the Court has made a ruling, on the availability of
        equitable relief.
      Thank you for your consideration of this matter.

                                                         Respectfully submitted,

                                                                /s/
                                                         Joseph Zangrilli
                                                         Senior Counsel


cc:   All counsel of record via ECF

                  Application DENIED. The Court will hold an
                  in-person settlement status conference in Courtroom
                  20D, 500 Pearl Street, with counsel only. The parties
                  shall meet and confer and file a letter as soon as
                  possible, indicating whether the parties prefer 10:00
                  a.m., tomorrow, January 28, 2020 or 10:30 a.m.,
                  Wednesday, January 29, 2020. The Clerk is directed
                  to close ECF 53.

                  SO ORDERED.




                  ________________________
                  Ona T. Wang           1/27/20
                  U.S. Magistrate Judge




                                              2
